                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

BOBBY LEE PHILLIPS, JR.                                                    PLAINTIFF
ADC #117315

V.                              5:17-CV-330-BRW-BD

RORY L. GRIFFIN, et al.                                                DEFENDANTS

                                       ORDER

      I have received a Recommended Disposition (“Recommendation”) (Doc. No. 107)

from Magistrate Judge Beth Deere. The parties have not filed objections. After careful

review, the Recommendation is approved and adopted in all respects.

      The Defendants’ motion for summary judgment (Doc. No. 101) is GRANTED.

Mr. Phillips’s motion for summary judgment (Doc. No. 96) is DENIED. This case is

DISMISSED, with prejudice.

      IT IS SO ORDERED, this 26th day of November, 2018.



                                         /s/ Billy Roy Wilson ________________
                                           UNITED STATES DISTRICT JUDGE
